In Mandamus and Prohibition. On relator’s complaint, motion for leave to file amended complaint, and motion for judgment on the pleadings and respondent’s answer and motion for judgment on the pleadings. Relator’s motion for leave to file amended complaint is granted. Relator’s motion for judgment on the pleadings is denied. Respondent’s motion for judgment on the pleadings is granted. Cause dismissed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.